SECURED PROMISSORY NOTE MODIFICATION AGREEMENT

 

THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into on
January 20, 2012, by and among BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Lender”), and BEMT MEADOWMONT, LLC, a Delaware limited liability
company (the “Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, the Lender and the Borrower entered into that certain Secured
Promissory Note dated as of January 20, 2011 (the “Promissory Note’), which
Promissory Note evidenced the obligation of the Borrower to repay the loan to
the Lender in the aggregate principal sum of up to $500,000 (the “Loan”) plus
interest, fees and costs; and

 

WHEREAS, the Promissory Note was extended on July 20, 2011 (“the First Note
Modification Agreement”), and all amounts owing thereunder, including without
limitation all principal and interest, became automatically and immediately due
and payable on January 20, 2012; and

 

WHEREAS, the Borrower has requested that the Lender modify the Promissory Note
to further extend the maturity date thereof to July 20, 2012; and

 

WHEREAS, the Lender is willing to grant such request, subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Promissory Note.

 

2. Amendment to Promissory Note. The Promissory Note is hereby modified and
amended by deleting the last sentence of the first paragraph of the Promissory
Note in its entirety, and replacing it with the following:

 

All outstanding principal and interest shall be due and payable on July 20, 2012
(the “Due Date”).

 

3. Effectiveness. The modification provided in paragraph 2 shall be effective as
of January 20, 2012 upon the execution and delivery of this Agreement by the
parties hereto.

 

4. Reaffirmation of Transaction Documents. All other items of the Promissory
Note shall continue to be in effect.

 



 

 

 

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused their duly authorized
officers to set their hands and seals as of the day and year first above
written.

 

Borrower:           BEMT Meadowmont, LLC a Delaware limited liability company  
        By: Bluerock Enhanced Multifamily Holdings, L.P.,   a Delaware limited
partnership Its: Sole Member             By: Bluerock Enhanced Multifamily
Trust, Inc.,     a Maryland corporation   Its: General Partner                  
      By:  /s/ Jordan Ruddy     Name:  Jordan Ruddy       Title:  COO          
  Lender:           BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC a
Delaware limited liability company           By: Bluerock Real Estate, LLC,   a
Delaware limited partnership Its: Manager                                   By: 
/s/ Jordan Ruddy     Name:  Jordan Ruddy       Title:  President  

 



 

